Citation Nr: 0711403	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for arthritis of the 
right arm and right elbow.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that denied the veteran's claims of 
entitlement to service connection for the following 
disabilities: hypertension, hemorrhoids, right arm arthritis, 
right elbow arthritis, bilateral hearing loss, and tinnitus.  
The veteran perfected a timely appeal of these determinations 
to the Board.

In January 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.


FINDINGS OF FACT

1. During the January 2007 hearing before the Board, and 
prior to the promulgation of a decision in the veteran's 
appeal seeking entitlement to service connection for 
hemorrhoids, entitlement to service connection for arthritis 
of the right arm and right elbow, entitlement to service 
connection for hearing loss, and entitlement to service 
connection for tinnitus, the veteran withdrew on the record 
his substantive appeal concerning the issue.

2. The veteran has a current diagnosis of hypertension, which 
is not etiologically related to either his period of service, 
or to post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning the issue of entitlement to service 
connection for hemorrhoids, entitlement to service connection 
for arthritis of the right arm and right elbow, entitlement 
to service connection for hearing loss, and entitlement to 
service connection for tinnitus, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2. Hypertension was not incurred or aggravated in service, 
and was not caused or aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Issue Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the appellant withdrew the claims of entitlement to 
service connection for hemorrhoids, arthritis of the right 
arm and right elbow, hearing loss, and tinnitus on the record 
at his January 2007 Board hearing, and subsequently submitted 
the withdrawal of such issues in a written January 2007 
statement.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration regarding these 
claims.  As the Board does not have jurisdiction to review 
these claims, they are dismissed.

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of 
April 2002 and December 2003 letters from the AOJ to the 
veteran, which informed him of what evidence was required to 
substantiate his claim, including the evidence required to 
substantiate a claim of secondary service connection, and of 
his and the VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence relevant to his 
claim to the AOJ. 

After VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, post-
service private medical records, VA medical treatment 
records, the veteran's testimony at his October 2003 RO 
hearing and at his January 2007 Board hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

III. Service Connection

The veteran argues that he is entitled to service connection 
for hypertension.  Specifically, the veteran asserts that 
hypertension was incurred in service or is the result of his 
service-connected post-traumatic stress disorder (PTSD).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

38 C.F.R. § 3.303(d).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a); 71 Fed. Reg. 52744 (to be codified at 38 C.F.R. 
§ 3.310(b)); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In the instant case, the veteran's service medical records 
are negative for any complaints of or treatment for 
hypertension.  On entrance examination in September 1965, the 
veteran's blood pressure was noted to be 136/86.  On 
separation examination in November 1967, no hypertension or 
blood pressure problems were noted, a normal clinical 
evaluation was noted for both the heart and the vascular 
system, and the veteran's blood pressure was noted to be 
120/80.  On his report of medical history in November 1967, 
the veteran reported that he did not have and had never had 
high or low blood pressure.

The first indication of hypertension in the medical record is 
on July 2002 VA hypertension examination.  On examination, 
the veteran stated that he was diagnosed with hypertension in 
the early 1980s, that he had been on and off mediation since 
that time, and that his current doctor stated that he was not 
hypertensive and did not need medication.  The veteran's 
blood pressure was noted to be 190/122, and the veteran was 
diagnosed as having hypertension.

The medical record, including March 2003 private medical 
treatment records, is positive for further diagnoses of 
hypertension.  However, there is no medical opinion, or any 
other competent medical evidence of record, indicating any 
link between the veteran's hypertension and either his period 
of service or his PTSD.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's 
service connection claim.  Although the evidence reflects a 
current diagnosis of hypertension, the veteran's service 
medical records reflect no in-service incurrence of 
hypertension.  Furthermore, the first medical treatment of 
hypertension of record is dated in July 2002, and on that 
treatment note, the veteran's history notes the early 1980s 
as the time he was first diagnosed as having hypertension.  
Moreover, there is no medical evidence whatsoever of a link 
between the veteran's current hypertension and either his 
period of service or his PTSD.

The Board notes the veteran's claims at his January 2007 
Board hearing that he was first diagnosed as having 
hypertension in 1969 or 1970, but that such records had been 
destroyed after 10 years.  However, the Board also notes that 
both on July 2002 VA hypertension examination and in a May 
2003 written statement from the veteran, the veteran asserted 
that he was not diagnosed with hypertension until the early 
1980s.

The Board has furthermore considered the veteran's assertion 
in his May 2003 statement that his blood pressure measurement 
of 120/80 on December 1967 separation examination indicates 
an abnormal blood pressure and the beginning of hypertension.  
However, in addition to the fact that hypertension or high 
blood pressure was not noted on December 1967 separation 
examination, as well as the fact that there is no competent 
medical opinion of record etiologically linking the veteran's 
blood pressure on separation examination to his current 
hypertension, the Board notes that the veteran's blood 
pressure prior to entry to service, on September 1965 
examination, was noted to be 136/86, which is higher than the 
veteran's blood pressure was noted to be at separation from 
service.  Thus, to the extent that the veteran's blood 
pressure was not normal at separation from service or 
indicated a blood pressure condition, such a condition pre-
existed his period of service and was not aggravated by 
service, as his blood pressure was lower at separation from 
service than it was pre-service.

Accordingly, service connection for hypertension is not 
warranted.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

1. The issue of entitlement to service connection for 
hemorrhoids is dismissed.

2. The issue of entitlement to service connection for 
arthritis of the right arm and right elbow is dismissed.

3. The issue of entitlement to service connection for hearing 
loss is dismissed.

4. The issue of entitlement to service connection for 
tinnitus is dismissed.

5. Entitlement to service connection for hypertension is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


